UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0981 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/10 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS NATURAL RESOURCES FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Natural Resources Fund December 31, 2010 (Unaudited) Common Stocks99.1% Shares Value ($) Energy71.6% Anadarko Petroleum 17,950 1,367,072 Apache 9,330 1,112,416 Cameron International 15,170 a 769,574 Canadian Natural Resources 8,830 392,229 Concho Resources 8,019 a 703,026 ConocoPhillips 29,440 2,004,864 Continental Resources 4,407 a 259,352 Diamond Offshore Drilling 2,510 b 167,844 ENSCO, ADR 6,020 321,348 EOG Resources 7,020 641,698 Exxon Mobil 9,540 697,565 Halliburton 29,200 1,192,236 Helmerich & Payne 5,210 252,581 Hess 7,150 547,261 Marathon Oil 7,210 266,986 National Oilwell Varco 13,460 905,185 Newfield Exploration 13,310 a 959,784 Noble Energy 6,260 538,861 Occidental Petroleum 18,720 1,836,432 Patterson-UTI Energy 11,490 247,609 Peabody Energy 6,650 425,467 Pioneer Natural Resources 8,460 734,497 Pride International 7,870 a 259,710 QEP Resources 3,630 131,805 Rowan 8,380 a 292,546 Schlumberger 32,340 2,700,390 Spectra Energy 8,580 214,414 Suncor Energy 20,300 777,287 Sunoco 7,340 295,875 Transocean 3,514 a 244,258 Venoco 9,680 a 178,596 Whiting Petroleum 3,340 a 391,415 Williams 22,870 565,346 Industrials1.2% Fluor 5,590 Materials26.3% Agnico-Eagle Mines 4,670 358,189 Alcoa 28,320 435,845 Ball 2,110 143,585 BHP Billiton, ADR 4,480 b 416,282 Crown Holdings 14,970 a 499,699 Eastman Chemical 3,060 257,285 Eldorado Gold 12,720 236,210 Freeport-McMoRan Copper & Gold 12,140 1,457,893 Goldcorp 16,590 762,808 IAMGOLD 5,110 90,958 Mosaic 4,220 322,239 Newmont Mining 15,770 968,751 Packaging Corp. of America 7,850 202,844 Potash Corp of Saskatchewan 1,950 301,918 Silver Wheaton 10,770 a 420,461 Teck Resources, Cl. B 10,630 657,253 United States Steel 8,480 495,402 Yamana Gold 16,670 213,376 Total Common Stocks (cost $21,936,265) Other Investment2.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $725,000) 725,000 c Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $160,900) 160,900 c Total Investments (cost $22,822,165) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2010, the market value of the fund's securities on loan was $159,727 and the market value of the collateral held by the fund was $160,900. c Investment in affiliated money market mutual fund. At December 31, 2010, the aggregate cost of investment securities for income tax purposes was $22,822,165. Net unrealized appreciation on investments was $9,070,655 of which $9,109,962 related to appreciated investment securities and $39,307 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Energy 71.6 Materials 26.3 Money Market Investments 2.8 Industrials 1.2 † Based on net assets. 100-103-33 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 26,058,601 - - Equity Securities - Foreign+ 4,948,319 - - Mutual Funds 885,900 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2011 By: /s/ James Windels James Windels Treasurer Date: February 23, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
